 
 
I 
108th CONGRESS
2d Session
H. R. 4014 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2004 
Mr. LaHood (for himself, Mr. Houghton, Mr. Nadler, Mr. Quinn, Mr. Dicks, Mr. Brown of Ohio, Mr. Wolf, Mr. Skelton, Mr. McNulty, Mr. Duncan, Mr. Rahall, Mr. Crane, Mr. Lipinski, Mr. Leach, and Mr. Evans) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Brian Lamb. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)C–SPAN, C–SPAN II, C–SPAN III, C–SPAN.org, and C–SPAN Radio, the cable networks, Internet site, and radio station dedicated to gavel-to-gavel coverage of the United States House of Representatives and the United States Senate, as well as educational programming about our Nation’s history and politics, have had a profound positive impact upon the knowledge and awareness among our citizens of our democracy about the law-making process and government at all levels. 
(2)Through the coverage of C–SPAN, C–SPAN II, C–SPAN III, C–SPAN.org, and C–SPAN Radio, educators, students, and concerned citizens have had the opportunity to watch the Nation’s leaders engage in historic debates, address issues that impact all Americans, and been made aware of the importance of the Congress in our democracy. 
(3)The 80,000,000 households which receive C–SPAN have a window on the legislative process that is unbiased and comprehensive. 
(4)C–SPAN programming such as the C–SPAN School Bus, Booknotes, C–SPAN Radio, and Washington Journal have significantly enriched the level of political discourse and understanding in our Nation. 
(5)C–SPAN provides a unique and valuable contribution to coverage of the American political process that has no peer. 
(6)This public service known as C–SPAN came about due to the vision, dedication, and interest of Brian Lamb. 
(7)Brian Lamb’s efforts have resulted in C–SPAN reaching over 80,000,000 households, and becoming an indispensable political resource for political leaders, students, and interested political leaders. 
(8)Due to the hard work and perseverance of Brian Lamb, the innovative programming concept of C–SPAN was developed almost 25 years ago. 
(9)C–SPAN has become a fixture of the American political scene and has so impacted American politics that it is difficult to conceive of American political life without C–SPAN. 
(10)It is appropriate and fitting that Brian Lamb be awarded the Congressional Gold Medal for establishing C–SPAN, C–SPAN II, C–SPAN III, C–SPAN.org, and C–SPAN Radio as the network of record for American political life. 
(11)Brian Lamb’s vision, leadership, conviction and commitment to public understanding of the Congress, the law-making process, important and timely political issues, and government generally, demonstrate that he is worthy of the appreciation of the American people as expressed through awarding Brian Lamb the Congressional Gold Medal. 
2.Congressional Gold Medal 
(a)Presentation authorizedThe President is authorized to award to Brian Lamb, on behalf of the Congress, a gold medal of appropriate design honoring Brian Lamb in recognition of his contributions to the Nation. 
(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, and at a price sufficient to cover the costs thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status as national medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
5.Funding 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the cost of the medals authorized by this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
